  


 HR 1690 ENR: To designate the United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, as the “Joseph F. Weis Jr. United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1690 
 
AN ACT 
To designate the United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, as the Joseph F. Weis Jr. United States Courthouse. 
 
 
1.DesignationThe United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, shall be known and designated as the Joseph F. Weis Jr. United States Courthouse. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Joseph F. Weis Jr. United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
